Citation Nr: 1216665	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  10-00 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss, and, if so, whether the reopened claim should be granted. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The Veteran had active service from January 1963 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing held at the RO in December 2011. 


FINDINGS OF FACT

1.  A September 1992 rating decision denied service connection for bilateral hearing loss; the Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal.

2.  Evidence submitted since the September 1992 rating decision is not duplicative or cumulative of evidence previously of record, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's current bilateral hearing loss was caused by exposure to acoustic trauma in service.

4.  The Veteran's current tinnitus was caused by exposure to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The evidence received since the September 1992 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

2.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).  

3.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011), VA has certain duties to notify and assist a veteran in his appeal; however, given the favorable action taken below, further discussion explaining how VA complied with those laws is unnecessary.  The Board notes that the RO, in a March 2009 correspondence, advised the Veteran of the information and evidence necessary to substantiate the initial rating assigned and the effective date for the grant of service connection in the event his claims were successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


Reopening Service Connection for Bilateral Hearing Loss

In this case, service connection for bilateral hearing loss was denied in an unappealed September 1992 rating decision.  The Veteran was notified of this decision and of his appellate rights with respect thereto, but he did not appeal.   Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [Board] shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

After review of the record, the Board finds that new and material evidence has been received.  The evidence previously considered included service treatment records showing that audiometric testing at service entrance and service discharge disclosed no change in the Veteran's auditory acuity at the 500, 1000, 2000 and 4000 Hertz levels (the 3000 Hertz level was not tested at discharge).  The evidence added to the record since September 1992 includes, in particular, a December 2009 statement by S. Sias, most recently with AccuQuest Hearing Centers.  Ms. Sias noted that she had evaluated the Veteran's hearing at an earlier point, and believed that the Veteran's current hearing loss was a direct result of noise exposure in service.  This clearly raises a reasonable possibility of substantiating the claim; therefore, the claim for service connection for bilateral hearing loss is reopened.


Service Connection for Bilateral Hearing Loss and Tinnitus

Having reopened the claim, the Board will turn to the evidence on file.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards in the summary of the service treatment records, and are represented by the figures in parentheses. 

The Veteran's service personnel records show he served as a turbine utility mechanic and as a helicopter crew chief.  His awards and decorations included the Air Medal.

The service treatment records included audiometric findings at service entrance as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
10 (0)
-5 (0)
LEFT
0 (15)
-5 (5)
-5 (5)
10 (0)
-5 (0)

At service discharge, the Veteran's audiometric findings were precisely the same as at entrance, except that the 3000 Hertz range was not tested.  The service treatment records do not reference any complaints or findings of tinnitus.

In an April 2009 statement, Ms. Sias indicated that the Veteran had bilateral sensorineural hearing loss and tinnitus.  Attached to her statement were audiometric findings for the Veteran from a January 2009 examination.  In her December 2009 statement, Ms. Sias explained that she evaluated the Veteran's hearing in January 2009, at which time she found that the Veteran had sensorineural hearing loss.  Ms. Sias concluded that, given the Veteran's exposure to excessive and damaging noise levels in service, it was reasonable to conclude that the initial damage to the Veteran's hearing occurred during service.  She further concluded that the Veteran's current hearing loss was a direct result of the noise exposure in service.  Ms. Sias also explained that when she evaluated the Veteran's hearing in January 2009, the Veteran reported a constant ringing in the ears which represented tinnitus; Ms. Sias explained that tinnitus was often an indication of acoustic trauma.  She concluded that the Veteran's current tinnitus was a direct result of the noise exposure in service.

The Veteran attended a VA examination in May 2009.  He reported experiencing tinnitus of longstanding duration, but apparently was unable to identify the precise date he first noticed the symptoms.  Audiometric findings on the examination were consistent with the presence of hearing loss in both ears for the purposes of 38 C.F.R. § 3.385, and the examiner diagnosed the hearing loss as sensorineural in nature.  The examiner concluded that the Veteran's current hearing loss and tinnitus were less likely as not related to service.  In explanation, the examiner noted that the Veteran's discharge examination showed normal auditory acuity in all frequencies.  She also explained that the record showed a period of 43 years between service separation and the first documentation of hearing loss.  She lastly explained that the configuration and degree of hearing loss could just as likely be related to presbycusis.

During his December 2011 hearing, the Veteran testified that while undergoing advanced training in service to function as a helicopter engine repairman, he was exposed to acoustic trauma without the benefit of hearing protection.  He explained that he later served as a crew chief, during which time he would have to remove his helmet when the helicopter turbines were starting, and when balancing the rotors.  He further indicated that he was exposed to noise in-flight.  He testified that he remembered a ringing in his ears as well as a sense of blockage in connection with the noise exposures.  He explained that he did not sustain significant noise exposure in the mobile catering business after service.  The Veteran asserted that his hearing loss and tinnitus progressively worsened through the years.

After a review of all the evidence, the Board first finds that, in light of his receipt of the Air Medal and his occupational specialties including turbine engine repair and helicopter crew chief, the Veteran was clearly exposed to acoustic trauma in service.  38 U.S.C.A. § 1154(a), (b) (West 2002).

The Board also finds that the Veteran's current hearing loss originated from the noise exposure in service.  Although the Veteran's service separation audiogram did not demonstrate hearing loss at that time, which formed the primary basis for the May 2009 examiner's opinion, the Board points out that even where audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The evidence supportive of the Veteran's claim consists in particular of the December 2009 opinion of Ms. Sias.  She based her opinion concerning the service-origin of the Veteran's hearing loss on the Veteran's reported history of noise exposure, which reflects an accurate understanding of the Veteran's medical history.  She did not, however, specifically address the gap of decades between service and the first demonstration of hearing loss. 

The evidence against the claim includes the opinion of the May 2009 examiner.  The examiner's conclusion that the current hearing loss did not originate in service was based on the normal audiometric findings at discharge, and the lengthy gap between discharge and the first documentation of hearing loss.  She also explained that the configuration and degree of hearing loss could just as likely be related to presbycusis.  The examiner notably did not elaborate on any relationship between the effects of the acoustic trauma the Veteran certainly experienced in service and the eventual development of hearing loss, despite the absence of any identified post-service acoustic trauma.

The Board finds that the evidence for and against the claim is in relative equipoise on the question of whether the Veteran's currently diagnosed bilateral hearing loss disability is related to the in-service loud noise exposure.  On this question, the May 2009 examiner based her negative determination concerning the etiology of the Veteran's hearing loss on the Veteran's discharge examination and the gap in years before hearing loss was diagnosed.  As already explained, however, a normal audiometric examination at discharge does not preclude a Veteran from establishing that his or her hearing loss nevertheless is due to service.  Moreover, the service discharge examination did not include findings for the 3000 Hertz range.  The Board notes that although the examiner also indicated that the hearing loss could just as likely resulted from prescybusis, this is not a persuasive rationale for concluding that the hearing loss is not related to service.  Ms. Sias, based on an accurate understanding of the Veteran's acoustic trauma history, concluded that the Veteran's current hearing loss likely resulted from acoustic trauma in service.  The Board will resolve reasonable doubt on this question to find that the Veteran's currently diagnosed bilateral hearing loss disability is related to the in-service loud noise exposure.  

The same is true as to the Veteran's tinnitus.  Although the service treatment records are silent for any reference to tinnitus, the Veteran has testified that his tinnitus began in service.  The Board finds his testimony to be credible.  The May 2009 examiner concluded that the tinnitus was not etiologically related to service, based on the Veteran's inability to provide a date certain as to the onset.  Ms. Sias, relying on the Veteran's noise exposure in service, concluded that the tinnitus was due to that noise exposure.  The Board finds that Ms. Sias's opinion is of greater probative value, given the Veteran's exposure to acoustic trauma in service, and his credible account of experiencing tinnitus in service and since that time.  The Board will resolve reasonable doubt in the Veteran's favor and finds that the Veteran's tinnitus is related to the in-service loud noise exposure.  

Given the credible lay evidence concerning acoustic trauma in service, and Ms. Sias's opinions, the Board finds that the evidence is in equipoise at least as to whether the bilateral hearing loss and tinnitus were incurred in or as a result of service.  Resolving reasonable doubt in the veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss and for tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




(CONTINUED ON THE NEXT PAGE)

ORDER

New and material evidence having been received, the matter of service connection for bilateral hearing loss is reopened. 

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


